Case 2:15-cv-05642-CAS-JC Document 499-4 Filed 11/20/19 Page 1 of 18 Page ID
                                 #:10630




                       Exhibit 3
Case 2:15-cv-05642-CAS-JC Document 499-4 Filed 11/20/19 Page 2 of 18 Page ID
                                 #:10631
                                                                               1


 1                         UNITED STATES OF AMERICA
                          UNITED STATES DISTRICT COURT
 2                       CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
 3
                                     - - -
 4                      HONORABLE CHRISTINA A. SNYDER
                    UNITED STATES DISTRICT JUDGE PRESIDING
 5                                   - - -

 6
        MARCUS GRAY; ET AL.,              )
 7                                        )
                 PLAINTIFF,               )
 8                                        )        CASE NO.:
        VS.                               )        CV 15-5642-CAS
 9                                        )
        KATY PERRY; ET AL.,               )
10                                        )
                 DEFENDANT.               )
11     ___________________________________)

12

13

14                   REPORTER'S TRANSCRIPT OF PROCEEDINGS

15                           TUESDAY, JULY 23, 2019

16                           LOS ANGELES, CALIFORNIA

17

18

19

20

21

22                        LAURA MILLER ELIAS, CSR 10019
                         FEDERAL OFFICIAL COURT REPORTER
23                      350 WEST FIRST STREET, ROOM 4455
                          LOS ANGELES, CALIFORNIA 90012
24                              PH: (213)894-0374

25



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-4 Filed 11/20/19 Page 3 of 18 Page ID
                                 #:10632
                                                                               2


 1

 2
       APPEARANCES OF COUNSEL:
 3
       ON BEHALF OF PLAINTIFF:
 4

 5                CAPES SOKOL
                  BY: MICHAEL A. KAHN, ESQ.
 6                    LAUREN COHEN, ESQ.

 7                7701 FORSYTH BOULEVARD
                  12TH FLOOR
 8                ST. LOUIS, MO 63105

 9
                  KAYIRA LAW, LLC
10                BY: ERIC KAYIRA, ESQ.

11                2100 HANLEY ROAD, SUITE 208
                  CLAYTON, MO 63105
12

13
       ON BEHALF OF DEFENDANTS OTHER THAN MS. PERRY:
14

15                MITCHELL SILBERBERG & KNUPP
                  BY: CHRISTINE LEPERA, ESQ.
16                    AARON M. WAIS, ESQ.
                      JEFFREY MOVIT, ESQ.
17                    GABRIELLA NOURAFCHAN, ESQ.
                      JACOB ALBERTSON, ESQ.
18
                  11377 WEST OLYMPIC BOULEVARD
19                LOS ANGELES, CA 90064

20
       ON BEHALF OF THE PERRY DEFENDANTS:
21
                  GREENBERG TRAURIG
22                BY: VINCENT H. CHIEFFO, ESQ.

23                1840 CENTURY PARK EAST
                  SUITE 1900
24                LOS ANGELES, CA 90067

25



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-4 Filed 11/20/19 Page 4 of 18 Page ID
                                 #:10633
                                                                               3


 1
                                        INDEX
 2

 3     WITNESSES FOR
       THE PLAINTIFF:
 4
                               DIRECT       CROSS      REDIRECT      RECROSS
 5     WALTER, HENRY
       BY: MR. KAHN              34                       80
 6     BY: MR. WAIS                             53                     86

 7     GOTTWALD, LUKASZ
       BY: MS. COHEN             87                      136
 8     BY: MS. MOVIT                        107                      136

 9     GRAY, CRYSTAL
       BY: MR. KAHN             137                      178
10     BY: MR. WAIS                         161                      182

11     WITNESSES FOR
       THE DEFENSE:
12
       SANDBERG, KARL
13     BY: MR. MOVIT             15                       31
       BY: MR. KAHN                             28                     32
14
       HUDSON, SARA
15     BY: MS. NOURAFCHAN       199
       BY: MR. KAHN                         209
16
       ST.MARTIN, ZACHARY
17     BY: MR. ALBERTSON        213                      233
       BY: MR. KAHN                         229                      234
18

19                EXHIBITS                  RECEIVED

20                (NONE OFFERED)

21

22

23

24

25



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-4 Filed 11/20/19 Page 5 of 18 Page ID
                                 #:10634
                                                                               4


 1       LOS ANGELES, CALIFORNIA; TUESDAY, JULY 23, 2019; 9:15 A.M.

 2                                      - - -

 3                THE CLERK:    Calling Calendar Item 1.

 4                Case CV-15-5642.

 5                Marcus Gray versus Katy Perry.

 6                Counsel, please state your appearances.

 7                (Appearances heretofore noted.)

 8                THE COURT:    All right.      Good morning.

 9                Okay.   So I gather we have a video witness first.

10                MR. MOVIT:    Yes, Your Honor.

11                He's being taken out of order, Your Honor.         By

12     defendants.

13                THE COURT:    Okay.    And then who's next after that?

14                Just out of idle curiosity from the plaintiff's

15     side.   Yes?

16                MS. COHEN:    Mr. Walter.

17                THE COURT:    Okay.

18                MS. COHEN:    And then Mr. Gottwald.

19                THE COURT:    Okay.    So --

20                THE CLERK:    Counsel, I understand you have

21     something to bring up.

22                MR. WAIS:    Yes, Your Honor.     We have a couple

23     issues.

24                THE COURT:    Sure.

25                MR. WAIS:    So Your Honor, just really quickly, we



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-4 Filed 11/20/19 Page 6 of 18 Page ID
                                 #:10635
                                                                               8


 1     or no.    If the answer is no, who's got a quick.       If the

 2     answer is yes, then I'm not sure what you intend to do about

 3     that.    Are you gonna make any argument?       That he has files?

 4                  MR. KAHN:    I don't believe so.

 5                  THE COURT:    Well, why do you care if he has them.

 6                  MR. KAHN:    Well, we don't know what their evidence

 7     will be of independent creation.       And maybe it is, you know,

 8     he's -- we started working six months before.         We did this,

 9     this, this and this.       Because by the time this music file is

10     produced to us, it's -- it's sort of a dark hole.          We just

11     don't know what happened before that, and we want to be able

12     to ask him what was done before that.        But we're not gonna --

13                  THE COURT:    Well --

14                  MR. KAHN:    -- seek some negative inference from it.

15     I mean, Mr. Kayira could probably better address this.           He's

16     gonna be asking the questions, and he understands what these

17     files are.

18                  THE COURT:    Okay, let's try again.    Mr.   Kayira?

19                  MR. KAYIRA:    Good morning again, Your Honor.

20                  First of all, it's their burden to prove the

21     independent creation, and for them to do that, they need to

22     produce or prove up these additional files we believe which

23     are called session files.      So there's an audio file which is

24     what we listened to, and then an audio file is rendered from

25     session files.



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-4 Filed 11/20/19 Page 7 of 18 Page ID
                                 #:10636
                                                                               9


 1                This entire case on both sides has also electronic

 2     music production which means these things are does in an

 3     audio -- a Digital Audio Work station format, and every time

 4     they save what they've created, it's called a session file.

 5                An audio file is rendered from that file, and so

 6     the creation process necessarily implicates the discussion of

 7     did you save after you did this?       When you collaborated with

 8     so-and-so, did you do that?      It is a natural discussion of

 9     the creation process no different than discussing, uh,

10     someone writing Chapter 1 and another person writing Chapter

11     2.   Who is the scribner matters.

12                THE COURT:    Okay.   The response?

13                MS. LEPERA:    Yes, Your Honor.

14                Let me briefly say the file that is Exhibit 74 is,

15     in fact, the file that demonstrates the independent creation.

16     It is the culmination of everything to create that.          That was

17     produced to them.     They made a motion to compel.      Once we

18     produced that, they obviated the motion to compel, and we

19     agreed that that was if they sought no further discovery.

20     They were satisfied and effectively made no further efforts

21     to get anything additional.

22                To come in now and suggest, well, maybe I want to

23     now go back and ask for more discovery or contend there

24     should have been more discovery or contend there was a

25     failure to produce, and therefore, there's inferences negates



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-4 Filed 11/20/19 Page 8 of 18 Page ID
                                 #:10637
                                                                            10


 1     completely what was done in the discovery process whereby we

 2     demonstrated unequivocally through 74.

 3                  This is the fallout, and Mr. Kayira's trying to

 4     slice this salami between the audio file and the session file

 5     when the audio file is the actual culmination of that

 6     produced to them to demonstrate both the prior creation, the

 7     independent creation and the timing thereof.

 8                  So this is another one of the attempted, um,

 9     efforts to back step into the discovery process which has

10     been rectified and resolved and to try to create a spectra

11     that does not exist, Your Honor.

12                  THE COURT:    Okay.   Mr. Kayira, what do you say?

13                  MR. KAYIRA:    I say we're entitled to at least

14     understand who all contributed to the creation of the session

15     file for which the audio file was rendered because, um, there

16     is testimony that demonstrates that more than one producer

17     contributed to the creation of the instrumental music.

18     Number two, uh, that instrumental music production file that

19     was rendered to us in the form of a wave file does not

20     contain the iterations leading up to its creation.

21                  THE COURT:    So why didn't you move to compel

22     discovery?    Why did you agree that they produced whatever

23     they were gonna produce?

24                  MR. KAYIRA:    Your Honor, um, what they had to

25     produce, first of all, was always compelled under Rule 26,



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-4 Filed 11/20/19 Page 9 of 18 Page ID
                                 #:10638
                                                                            11


 1     but secondarily, there was a discussion, uh, on a motion to

 2     compel in which my co-counsel was involved with discussions

 3     with one of the attorneys on the other side.

 4                  What they produced, uh, to my co-counsel was an

 5     audio wave file.    They're saying that it was the earliest,

 6     uh, audio file.    The distinction between the audio file and a

 7     session file is something that the -- it's the difference

 8     between having the product and having the process, and we

 9     should have a right to pursue the process in which the song

10     was created.

11                  THE COURT:    Well, not if you've agreed that they

12     didn't have to produce anything further.        I don't understand.

13                  MR. KAYIRA:    We -- we don't believe that we agreed

14     that they didn't have to produce anything.        They had the

15     burden to come forward with -- with that information.

16                  THE COURT:    Who -- who made -- who made the

17     agreement?    Who made the agreement for your side?       I -- you

18     know, this is not something we should be doing in the middle

19     of the trial.

20                  MR. KAHN:    Right.    It -- it was my agreement,

21     Your Honor.    And as I said, we're not seeking any negative

22     inference.    We just don't want to be finding out whatever the

23     process was --

24                  THE COURT:    But --

25                  MR. KAHN:    We -- I mean, we understand that the --



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-4 Filed 11/20/19 Page 10 of 18 Page ID
                                  #:10639
                                                                            12


  1    the two gentlemen . . .

  2                 THE COURT:   But, you know, it's like when did you

  3    stop beating your wife.         I mean, it's that kind of question,

  4    you know.    Are there files that haven't been produced to us?

  5    That's where he's going, and they haven't had the opportunity

  6    because they relied upon apparently an agreement that you

  7    weren't gonna further prosecute the motion to compel.

  8                 MR. KAHN:    And -- and we aren't, Your Honor.      It

  9    was simply asking them about the creation process.           That's

10     all.

11                  THE COURT:   Well, I would suggest strongly that if

12     you're gonna ask about the creation process we not leave the

13     implication that somehow, there's an unproduced file

14     because --

15                  MR. KAHN:    I understand.

16                  THE COURT:   -- I don't think that is fair, and I

17     don't care what Mr. Kayira thinks.        He -- he can't say, well,

18     my co-counsel did it, and I'm not bound which is what I hear

19     happening.

20                  MR. KAHN:    No.    I -- we -- we understand,

21     Your Honor.

22                  THE COURT:   I . . .

23                  MR. KAHN:    We'll ask general questions about the

24     creation without getting into computer files.

25                  THE COURT:   I think that that's what you need to



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-4 Filed 11/20/19 Page 11 of 18 Page ID
                                  #:10640
                                                                            13


  1    do.

  2                 MS. LEPERA:    And we have no problem.    The witnesses

  3    intend to speak to verbally how they created it and then

  4    ultimately culminated in this but not the inference with

  5    respect to this missing session files is exactly what we were

  6    concerned about, Your Honor.

  7                 And I think that that -- they made the motion.

  8    They drafted the motion under the rules, they gave us the

  9    motion, and we resolved the motion.        This concept of, well,

10     okay, you still have an obligation under 26 when there's been

11     essentially an agreement on this issue, uh, is -- is not

12     availing.

13                  THE COURT:    Well, I'm not -- I'm not saying they

14     aren't entitled to ask how things are recorded in files.

15     Because --

16                  MS. LEPERA:    That is not a problem, Your Honor.

17     It's the question of where are these, and they're not here,

18     et cetera.

19                  THE COURT:    Well --

20                  MR. KAHN:    We're not getting into that, Judge.

21                  Not where are these and why aren't they here.

22                  THE COURT:    Okay.   I hope, uh, I hope not, but

23     we'll see.    So that's that issue.

24                  The other issue, I guess, we can defer to the

25     afternoon.



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-4 Filed 11/20/19 Page 12 of 18 Page ID
                                  #:10641
                                                                           107


  1    Kasz Money publishing listed?

  2    A.      Yes, I do.

  3    Q.      Okay.    And what is Kasz Money?

  4    A.      I believe that's my first publishing company.

  5    Q.      And was Kasz Money, um, a publisher of the song Dark

  6    Horse?

  7    A.      For my share.    Yes.

  8                    MS. COHEN:   That's all I have for now.   Thank you.

  9                    THE COURT:   Okay.   Any . . .

10                     MR. MOVIT:   Your Honor, if we're taking a 12:30

11     lunch, um . . .

12                     THE COURT:   How long are you gonna have?

13                     MR. MOVIT:   I -- I anticipate it could be over an

14     hour.    I am not sure.

15                     THE COURT:   Why don't you get started.

16                     MR. MOVIT:   Yes, Your Honor.

17                                  CROSS-EXAMINATION

18     MR. MOVIT:

19     Q.      Mr. Gottwald, how would you describe your profession?

20     A.      I'd say I'm a profess -- I'm a musician, songwriter and

21     producer.

22     Q.      Okay.    Before we talk about you and your music, let's

23     discuss the plaintiffs.         One of the plaintiffs is Marcus Gray

24     professionally known as Flame.         Um, have you ever met him

25     before this trial?



                             UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-4 Filed 11/20/19 Page 13 of 18 Page ID
                                  #:10642
                                                                           142


  1    Q.    Okay.    And as the Clear Sight marketing person, does

  2    Clear Sight do any advertising on any of these digital sites?

  3    A.    Yes.    It's my job and responsibility to secure ad space

  4    on the, for example, on the home page of iTunes Rap.

  5    Q.    I think you mentioned the album entitled The Sixth which

  6    came out in 2012?

  7    A.    Correct.

  8    Q.    So just by way of example with that album, can you just

  9    describe the marketing efforts with advertising?

10     A.    Yes.    So for that album The Sixth, I believe I was able

11     to secure the largest banner on the home page of the

12     mainstream rap hip hop site on iTunes and our banner Flame

13     The Sixth rotated between young --

14                   MR. WAIS:    Object to the content of those

15     advertisements as hearsay.

16                   THE COURT:   I think it is.   I'm going to strike the

17     answer.

18     BY MR. KAHN:

19     Q.    You manage the music page for Clear Sight on iTunes;

20     correct?

21     A.    Yes.

22     Q.    I want to turn now to go back in time to Our World

23     Redeemed.

24     A.    Okay.

25     Q.    We've heard an album came out we've heard in 2008?



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-4 Filed 11/20/19 Page 14 of 18 Page ID
                                  #:10643
                                                                           143


  1    A.    Okay.

  2    Q.    Are you familiar with that album?

  3    A.    Yes.

  4    Q.    There are what are known as liner notes with that album;

  5    correct?

  6    A.    Correct.

  7    Q.    Can you tell the jury what is a liner note?

  8    A.    So it's -- the way I say it, it's the CD booklet with

  9    all the credits inside of it.

10     Q.    So that's where the different people involved in the

11     song get credits?

12     A.    Correct.

13     Q.    And were you involved at all in the creation of the

14     liner notes for the album Our World Redeemed?

15     A.    Yes, I was.

16     Q.    What was your involvement?

17     A.    I edited the notes that my husband wrote and I did the

18     formatting.

19     Q.    Let me -- we've already seen this in evidence,

20     Exhibit 58, which it's probably easier for you to look on the

21     screen because it's in very small print in your exhibit book.

22     So what are we looking at here?

23     A.    Those are the credits of the liner notes, the inside CD

24     insert.

25     Q.    And maybe we can focus in on Joyful Noise which is the



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-4 Filed 11/20/19 Page 15 of 18 Page ID
                                  #:10644
                                                                           144


  1    song at issue here.        So these are the notes that you reviewed

  2    and edited for the 2008 album; correct?

  3    A.     Correct.

  4    Q.     And there's a line called written by and who are the

  5    three names that were given credit as written by?

  6    A.     Marcus Gray, my husband, Lecrae Moore, Emanuel Lambert.

  7    Q.     And then the next credit on there is produced.        Who was

  8    given credit for that?

  9    A.     Chike Ojukwu.

10     Q.     And back when you were doing these liner notes,

11     Mrs. Gray, what was your understanding of the producer credit

12     on a rap album?

13                   MR. WAIS:    Objection.    No foundation.

14                   THE COURT:    Sustained.

15     BY MR. KAHN:

16     Q.     What was your understanding of what Mr. Ojukwu did on

17     Joyful Noise?

18                   MR. WAIS:    Objection.

19                   THE COURT:    She can testify to what she believes he

20     did.

21                   THE WITNESS:    He wrote the music.

22     BY MR. KAHN:

23     Q.     So under the written by, are those for the lyrics?

24     A.     Yes.

25     Q.     And as we look further down that liner note for Joyful



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-4 Filed 11/20/19 Page 16 of 18 Page ID
                                  #:10645
                                                                           145


  1    Noise, I see Clear Sight Music.       What is Clear Sight Music?

  2    A.    The publishing company.

  3    Q.    Whose publishing company is that?

  4    A.    My husband, Mr. Gray.

  5    Q.    What does the publishing company do to your

  6    understanding?

  7    A.    They collect revenue for writers.

  8    Q.    They collect revenues for writers.       And there's another

  9    one there at the very end, what is that?

10     A.    Renew Mind.

11     Q.    And that's another publisher?

12     A.    Yes.

13     Q.    And whose publisher is that?

14     A.    Chike Ojukwu.

15     Q.    Okay.   And they would collect writer revenues for

16     Mr. Ojukwu?

17     A.    That's correct.

18     Q.    Now, back in 2008 did you know Mr. Ojukwu?

19     A.    Yes.    He was --

20     Q.    How did the two of you meet?

21     A.    I met him at my husband's bible study that he was

22     teaching.

23     Q.    And that was in 2008, 2007, some time in there?

24     A.    Yeah.

25     Q.    And you said you had been married 11 years?



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-4 Filed 11/20/19 Page 17 of 18 Page ID
                                  #:10646
                                                                           192


  1    of 293,956.

  2                 27.   As of March 11, 2012, Video 2 had a view count

  3    of 483,981.

  4                 28.   As of March 11, 2012, Video 3 had a view count

  5    of 7,283.

  6                 29.   As of March 11, 2012, Video 4 had a view count

  7    of 18,153.

  8                 30.   And as of March 11, 2012, Video 5 had a view

  9    count of 561,718.     And that was part of the joint

10     Exhibit 122.

11                  I'll read a few paragraphs from joint Exhibit 123

12     regarding certain of the corporate defendants.

13                  Defendant Capital Records, LLC owns the copyright

14     in sound recording Dark Horse and is the company that

15     marketed and distributed the Prism album and the Dark Horse

16     sound recording.

17                  Defendant Kobalt Music Publishing America, Inc.

18     provides music publishing administrative services for

19     Defendant Gottwald, Sandberg, Walter and Sarah Hudson with

20     respect to the musical composition Dark Horse.

21                  Defendant Kitty Purry, Inc. is a California

22     corporation owned and/or controlled by Defendant Katheryn

23     Hudson, performer known as Katy Perry.

24                  Defendant Kasz Money, Inc. furnished the production

25     services of Defendants Walter and Gottwald for the Dark Horse



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-4 Filed 11/20/19 Page 18 of 18 Page ID
                                  #:10647
                                                                           193


  1    sound recording.

  2                And finally, Defendant WB Music Corporation

  3    provides music publishing and administrative services for the

  4    ownership interest of Katheryn Hudson in the Dark Horse

  5    composition.    And that was Exhibit 123.

  6                THE COURT:    Okay.   Ms. Lepera.

  7                MS. LEPERA:    We have some counter statements to

  8    read to that stipulation, Your Honor, and my colleague Jacob

  9    Albertson will take care of that.

10                 THE COURT:    Very good.

11                 MR. ALBERTSON:    By 2010, users were uploading more

12     than 50,000 hours of video content to YouTube each day and

13     there were more than two billion views of YouTube video each

14     day.

15                 By 2012, users were uploading more than

16     85,000 hours of video content to YouTube each day and there

17     were more four billion views of YouTube videos each day.

18                 Today, YouTube has over a billion users and there

19     are more than 576,000 hours of video content being uploaded

20     to YouTube and each day users watch a billion hours of video

21     generating billions of views each day.

22                 A view count does not identify any one person in

23     particular as having watched a particular video.

24                 Moreover, a view does not necessarily mean that a

25     human actually watched or listened to the video while it was



                          UNITED STATES DISTRICT COURT
